FILED IN
DATE 02-04-15                                                                                        14th COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                           NOTICE OF APPEALS                                         2/5/2015 10:57:50 AM
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS
                                                                                                     CHRISTOPHER A. PRINE
TO:         14TH COURT OF APPEALS
                                                                                                              Clerk



From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S

CAUSE: 2012-21132

VOLUME               PAGE                  OR      IMAGE # 63290905

DUE 03-19-15                                       ATTORNEY TBN #13892950

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH


DATE ORDER SIGNED:              11-19-14

MOTION FOR NEW TRIAL/REQUEST FOR FINDINGS OF FACT DATE FILED 12-19-14

REQUEST TRANSCRIPT DATE FILED                       02-04-15

NOTICE OF APPEAL DATE FILED                        02-03-15

NUMBER OF DAYS: ( CLERKS RECORD ) 120 -POST JUDGMENT MOTION FILED
FILE ORDERED:          YES           NO         IMAGED FILED:           YES         NO

CODES FOR NOTICE OF APPEAL: BC , C, O

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                               By: /s/PHYLLIS WASHINGTON
                                                                      PHYLLIS WASHINGTON, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card            Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      FEB 05, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201221132__ PJN> __ TRANS NUM: _________ CURRENT COURT: 270 PUB? _
CASE TYPE: DAMAGES (OTH)                    CASE STATUS: DISPOSED (FINAL)
STYLE: AINSWORTH, CHRISTOPHER             VS HEWLETT-PACKARD COMPANY
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00004-0001 AGT          HEWLETT-PACKARD COMPANY (DELAW
_     00003-0001 PLT 24012777 AINSWORTH, DANIELLE                HAND, RYAN TH
_     00002-0001 DEF 13892950 HEWLETT-PACKARD COMPANY            MEDACK, DAVID
_     00001-0001 PLT 24012777 AINSWORTH, CHRISTOPHER             HAND, RYAN TH




==> (4) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP